UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-K/A (Amendment No. 1) ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2011 Commission File Number: 001-12575 UTAH MEDICAL PRODUCTS, INC. (Exact name of registrant as specified in its charter) Utah 87-0342734 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 7, Midvale Utah (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: Telephone (801) 566-1200 Facsimile (801) 566-7305 Securities registered pursuant to Section 12(b) of the Act: Title of each class Name of each exchange on which registered Common Stock, $.01 Par Value The NASDAQ Global Market Preferred Stock Purchase Rights Securities registered pursuant to Section 12(g) of the Act: (Title of Class) None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. YesoNox Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Act. YesoNox Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesxNoo Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (Section 229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer x Non-accelerated filer o Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act).YesoNox State the aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was last sold, or the average bid and asked price of such common equity, as of the last business day of the registrant’s most recently completed second fiscal quarter.As of June 30, 2011, the aggregate market value of the voting and nonvoting common equity held by nonaffiliates of the registrant was $84,440,000. Indicate the number of shares outstanding of each of the registrant’s classes of common stock, as of the latest practicable date.As of September 7, 2012, common shares outstanding were 3,692,000. DOCUMENTS INCORPORATED BY REFERENCE.The Company’s definitive proxy statement for the Annual Meeting of Shareholders is incorporated by reference into Part III, Item 10, 11, 12, 13 and 14 of this Form 10-K. EXPLANATORY NOTE Utah Medical Products, Inc., is filing this Amendment No. 1 to our Annual Report on Form 10-K for the fiscal year ended December31, 2011, originally filed with the Securities and Exchange Commission on March12, 2012 (the “2011 Form 10-K”), solely for the purpose of adding the report and consent of independent registered public accounting firm that audited Femcare Group Limited, our UK subsidiary. No item of, or disclosure appearing in, our 2011 Form 10-K is affected by this filing other than as described above.This report on Form 10-K/A is presented as of the filing date of the 2011 Form 10-K and does not reflect events occurring after that date or modify or update disclosures in any way. 1 ITEM 8 - FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA Currency amounts are in thousands except per-share amounts and where noted. TABLE OF CONTENTS Management’s Report on Internal Control Over Financial Reporting 3 Report of Independent Registered Public Accounting Firm on Financial Statements and the Company’s Internal Control Over Financial Reporting 4 Report of Independent Registered Public Accounting Firm on Financial Statements 6 Report of Independent Registered Public Accounting Firm on Internal Control Over Financial Reporting 7 Consolidated Balance Sheet 8 Consolidated Statement of Income and Comprehensive Income 9 Consolidated Statement of Cash Flow 10 Consolidated Statement of Stockholders’ Equity 11 Notes to Consolidated Financial Statements 12 2 MANAGEMENT’S REPORT ON INTERNAL CONTROL OVER FINANCIAL REPORTING Management of the Company is responsible for establishing and maintaining adequate internal control over financial reporting as defined in Rules13a-15(f) and 15d-15(f) under the Securities Exchange Act of 1934. The Company's internal control over financial reporting is designed to provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements for external purposes in accordance with accounting principles generally accepted in the United States of America ("GAAP"). The Company's internal control over financial reporting includes those policies and procedures that: ●pertain to the maintenance of records that, in reasonable detail, accurately and fairly reflect the transactions and dispositions of the assets of the Company; ● provide reasonable assurance that transactions are recorded as necessary to permit preparation of financial statements in accordance with GAAP, and that receipts and expenditures of the Company are being made only in accordance with authorizations of management and directors of the Company; and ●provide reasonable assurance regarding prevention or timely detection of unauthorized acquisition, use or disposition of the Company's assets that could have a material effect on the financial statements. Because of its inherent limitations, internal control over financial reporting may not prevent or detect misstatements. Also, projections of any evaluation of effectiveness to future periods are subject to the risk that controls may become inadequate because of changes in conditions, or that the degree of compliance with the policies or procedures may deteriorate. As required by Section404 of the Sarbanes-Oxley Act of 2002, management assessed the effectiveness of the Company's internal control over financial reporting as of December31, 2011. In making this assessment, management used the criteria set forth by the Committee of Sponsoring Organizations of the Treadway Commission (COSO) in Internal Control-Integrated Framework. Based on its assessment and those criteria, management believes that the Company maintained effective internal control over financial reporting as of December31, 2011. The Company's independent registered public accounting firm, Jones Simkins, P.C., has audited the Company's internal control over financial reporting as of December 31, 2011, and its report is shown on the next page. The Norton Practice audited the internal control over financial reporting of Femcare Group Limited as of December 31, 2011, and its report follows the report of Jones Simkins, P.C. By:/s/ Kevin L. Cornwell Kevin L. Cornwell Chief Executive Officer By:/s/ Paul O. Richins Paul O. Richins Principal Financial Officer 3 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Stockholders of Utah Medical Products, Inc. We have audited the accompanying consolidated balance sheets of Utah Medical Products, Inc. as of December 31, 2011 and 2010, and the related consolidated statements of income and comprehensive income, stockholders’ equity, and cash flows for each of the years in the three-year period ended December 31, 2011. We also have audited Utah Medical Products, Inc.’s internal control over financial reporting as of December 31, 2011, based on criteria established in Internal Control—Integrated Framework issued by the Committee of Sponsoring Organizations of the Treadway Commission (COSO). Utah Medical Products, Inc.’s management is responsible for these financial statements, for maintaining effective internal control over financial reporting, and for its assessment of the effectiveness of internal control over financial reporting, included in the accompanying Management’s Report on Internal Control Over Financial Reporting. Our responsibility is to express an opinion on these financial statements and an opinion on the company’s internal control over financial reporting based on our audits. We did not audit the financial statements and we did not examine the effectiveness of internal control over financial reporting of Femcare Group Limited, a wholly owned subsidiary, whose statements reflect total assets of $49,891,000 and $0 as of December 31, 2011 and 2010, respectively, and total revenues of $13,273,000, $0, and $0, respectively for each of the years in the three-year period ended December 31, 2011. Those statements and the effectiveness of internal control over financial reporting were audited by other auditors whose reports have been furnished to us, and our opinions, insofar as they relate to the amounts included for Femcare Group Limited and the effectiveness of Femcare Group Limited’s internal control over financial reporting, is based solely on the reports of the other auditors. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audits to obtain reasonable assurance about whether the financial statements are free of material misstatement and whether effective internal control over financial reporting was maintained in all material respects. Our audits of the financial statements included examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. Our audit of internal control over financial reporting included obtaining an understanding of internal control over financial reporting, assessing the risk that a material weakness exists, and testing and evaluating the design and operating effectiveness of internal control based on the assessed risk. Our audits also included performing such other procedures as we considered necessary in the circumstances. We believe that our audits provide a reasonable basis for our opinions. A company’s internal control over financial reporting is a process designed to provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements for external purposes in accordance with generally accepted accounting principles. A company’s internal control over financial reporting includes those policies and procedures that (1) pertain to the maintenance of records that, in reasonable detail, accurately and fairly reflect the transactions and dispositions of the assets of the company; (2) provide reasonable assurance that transactions are recorded as necessary to permit preparation of financial statements in accordance with generally accepted accounting principles, and that receipts and expenditures of the company are being made only in accordance with authorizations of management and directors of the company; and (3) provide reasonable assurance regarding prevention or timely detection of unauthorized acquisition, use, or disposition of the company’s assets that could have a material effect on the financial statements. Because of its inherent limitations, internal control over financial reporting may not prevent or detect misstatements. Also, projections of any evaluation of effectiveness to future periods are subject to the risk that controls may become inadequate because of changes in conditions, or that the degree of compliance with the policies or procedures may deteriorate. 4 In our opinion, based on our audits and the report of the other auditors, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of Utah Medical Products, Inc. as of December 31, 2011 and 2010, and the results of its operations and its cash flows for each of the years in the three-year period ended December 31, 2011 in conformity with accounting principles generally accepted in the United States of America. Also in our opinion, based on our audit and the report of the other auditors, Utah Medical Products, Inc. maintained, in all material respects, effective internal control over financial reporting as of December 31, 2011, based on criteria established in Internal Control—Integrated Framework issued by the Committee of Sponsoring Organizations of the Treadway Commission (COSO). /s/ Jones Simkins, P.C. JONES SIMKINS, P.C. Logan, Utah March 5, 2012 5 Report ofIndependent Registered Public Accounting Firm To the Board of Directors and Stockholders of Utah Medical Products, Inc. We have audited the individual balance sheet of Femcare Group Ltd, including it’s subsidiaries, as of December 31, 2011, and the related statements of income for the period then ended, which have been prepared on the basis of accounting principles generally accepted in the United Kingdom (UK GAAP). These financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these financial statements based on our audit. In addition to these individual UK GAAP financial statements we have also audited the Femcare Group Ltd consolidated results and reconciliation from UK GAAP to accounting principles generally accepted inUnited States of America (US GAAP) for consolidation in the Utah Medical Products, Inc. financial statements.These consolidated results and US GAAP reconciliation are the responsibility of the Company’s management. Our responsibility is to express an opinion on these consolidated results and US GAAP reconciliation based on our audit. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States) and auditing standards generally accepted in the United States of America. Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audit provides a reasonable basis for our opinion. In our opinion, the financial statements and consolidated US GAAP reconciliation referred to above present fairly, in all material respects, the financial position of Femcare Group Ltd, including all subsidiaries, as of December 31, 2011, and the results of its operations for the period then ended in conformity with accounting principles generally accepted in the United States of America. /s/ The Norton Practice The Norton Practice Reading, United Kingdom March 1st, 2012 6 Report ofIndependent Registered Public Accounting Firm The Board of Directors and Stockholders of Utah Medical Products, Inc. We have audited Femcare Group Ltd, including its subsidiaries (Femcare Group), internal control over financial reporting as of December 31, 2011, based on criteria established in Internal Control—Integrated Framework issued by the Committee of Sponsoring Organizations of the Treadway Commission (COSO). Femcare Group’s management is responsible for maintaining effective internal control over financial reporting, and for its assertion of the effectiveness of internal control over financial reporting, included in the accompanying Management’s Report on Internal Control Over Financial Reporting. Our responsibility is to express an opinion on Femcare Group’s internal control over financial reporting based on our audit. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audits to obtain reasonable assurance about whether effective internal control over financial reporting was maintained in all material respects. Our audit of internal control over financial reporting included obtaining an understanding of internal control over financial reporting, assessing the risk that a material weakness exists, and testing and evaluating the design and operating effectiveness of internal control based on the assessed risk. Our audit also included performing such other procedures as we considered necessary in the circumstances. We believe that our audit provides a reasonable basis for our opinions. An entity’s internal control over financial reporting is a process affected by those charged with governance, management, and other personnel, designed to provide reasonable assurance regarding the preparation of reliable financial statements in accordance with accounting principles generally accepted in the United States of America. An entity’s internal control over financial reporting includes those policies and procedures that (1) pertain to the maintenance of records that, in reasonable detail, accurately and fairly reflect the transactions and dispositions of the assets of the entity; (2) provide reasonable assurance that transactions are recorded as necessary to permit preparation of financial statements in accordance with accounting principles generally accepted in the United States of America, and that receipts and expenditures of the entity are being made only in accordance with authorizations of management and those charged with governance; and (3) provide reasonable assurance regarding prevention, or timely detection and correction of unauthorized acquisition, use, or disposition of the entity’s assets that could have a material effect on the financial statements. Because of its inherent limitations, internal control over financial reporting may not prevent, or detect and correct misstatements. Also, projections of any evaluation of effectiveness to future periods are subject to the risk that controls may become inadequate because of changes in conditions, or that the degree of compliance with the policies or procedures may deteriorate. In our opinion, Femcare Group maintained, in all material respects, effective internal control over financial reporting as of December 31, 2011, based on criteria established in Internal Control—Integrated Framework issued by the Committee of Sponsoring Organizations of the Treadway Commission (COSO). We also have audited the individual balance sheet of Femcare Group Ltd, including its subsidiaries, as of December 31, 2011, and the related statements of income for the period then ended, which have been prepared on the basis of accounting principles generally accepted in the United Kingdom (UK GAAP). In addition to these individual UK GAAP financial statements we have also audited the Femcare Group Ltd consolidation results and reconciliation from UK GAAP to accounting principles generally accepted in the United States of America (US GAAP) for consolidation in the Utah Medical Products, Inc. financial statements and our report dated March 1st, 2012, expressed an unqualified opinion. /s/ The Norton Practice The Norton Practice Reading, United Kingdom March 1st, 2012 7 UTAH MEDICAL PRODUCTS, INC. CONSOLIDATED BALANCE SHEET December 31, 2011 and 2010 (In thousands) ASSETS Current assets: Cash $ $ Investments, available-for-sale (notes 3 and 4) 64 Accounts and other receivables, net (note 2) Inventories (note 2) Prepaid expenses and other current assets Deferred income taxes (note 9) Total current assets Property and equipment, net (note 5) Goodwill (note 6) Other intangible assets (note 6) Other intangible assets - accumulated amortization ) ) Other intangible assets - net (note 2) Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Accounts payable $ $ Accrued expenses (note 2) Current portion of notes payable (note 7) Total current liabilities Notes payable (note 7) Deferred tax liability - intangible assets (note 6) - Other long term liabilities - Deferred income taxes (note 9) Total liabilities Commitments and contingencies (notes 8 and 13) - - Stockholders' equity: Preferred stock, $.01 par value; 5,000 shares authorized, no shares issued and outstanding - - Common stock, $.01 par value; 50,000 sharesauthorized, issued 3,640 shares in 2011 and 3,619 shares in 2010 36 36 Accumulated other comprehensive income ) ) Additional paid-in capital Retained earnings Total stockholders' equity Total liabilities and stockholders' equity $ $ Seeaccompanying notes to financial statements. 8 UTAH MEDICAL PRODUCTS, INC. CONSOLIDATED STATEMENT OF INCOME AND COMPREHENSIVE INCOME Years ended December 31, 2011, 2010 and 2009 (In thousands, except per share amounts) Sales, net (notes 11, 12 and 13) $ $ $ Cost of goods sold Gross profit Operating expense: Sales and marketing ) ) ) Research and development ) ) ) General and administrative ) ) ) Operating income Other income (expense): Dividend and interest income 16 48 Capital gains and (losses) on investments 1 (9
